Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 March 2021 has been entered.
Response to Arguments
Applicant’s arguments, see Response to Final Office Action (“Response”) filed 22 March 2021, with respect to the rejection of claims 1-13 under 35 USC 101 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Applicant’s arguments in the Response with respect to the rejection of claims 1 and 7 under 35 USC 103 have been fully considered and are persuasive.  However, upon further consideration, a new ground of rejection is made in view of United States Patent Application Publication No. 2014/0156517 A1 to Argue et al. (“Argue”). As requested in the Response, claims 1 and 7 have been amended and claims 1-13 remain pending.
Applicant argues that Silver and Coffman do not teach a consumer user device owned and operated by a consumer. However, Examiner sees no support in the Silver for limiting the device solely to being owned and operated by the restaurant and nor does Examiner see support in Coffman for limiting the device solely to being owned and operated by the financial service provider. Instead, Silver discloses “customer unit 110 identification is accomplished by the customer unit 110 logging into the RCMS pre-dining system 122 by a credit card upon arrival at the restaurant 120, preferably via a handheld terminal device” (Silver: ¶¶ 0027) and that the terminal “devices may include handheld computers, such as Personal Digital Assistants (PDAs), palm-sized and clamshell computers, for example.  In addition, terminal devices include smart phones, mobile phones, wrist PDAs, thin clients, kiosks, tablet computers, desktops PCs, internet appliances, and other device known to those skilled in the art, for example” (Silver: ¶ 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant amended claims 1 and 7 to include a consumer user device “owned” and operated by a consumer, however it is unclear if this means the device could also be leased, rented, borrowed or in possession. Claims 2-6 and 8-13 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph for being dependent on a rejected claim under 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2005/0043996 A1 to Silver (“Silver”) in view of United States Patent Application Publication No. 2014/0164234 A1 to Coffman et al. (“Coffman”) and United States Patent Application Publication No. 2014/0156517 A1 to Argue et al. (“Argue”).
As per claims 1 and 7, the claimed subject matter that is met by Silver includes:
a bill payment system for use on a consumer user device operated by a consumer comprising (Silver: ¶¶ 0027 “customer unit 110 identification is accomplished by the customer unit 110 logging into the RCMS pre-dining system 122 by a credit card upon arrival at the restaurant 120” and 0028): a controller; a wireless communication interface connected to the controller, wherein the controller is in communication with a point of sale system of a business device (Silver: ¶¶ 0047 “The RCMS then informs the point of sale (POS) system to upload the bill to the customer terminal device” and 0057); and a memory in the consumer user device coupled to the controller, wherein the memory is configured to store program instructions executable by the controller; wherein in response to executing the program instructions, the controller is configured to (Silver: ¶¶ 0022 and 0032 and Fig. 1):

display the invoice on a user interface accessible through the consumer user device, wherein the user interface includes user input mechanisms including a user input mechanism adapted to receive a user’s selection of one or more of the line items and generate a sub-invoice based on the user’s selection, a user input mechanism to split the invoice evenly among a number of users, further wherein the user interface is adapted to receive a user payment for the subinvoice (Silver: ¶ 0056);
receive the sub-invoice and the user payment (Silver: ¶¶ 0058-0059); 
apply the user payment to the sub-invoice; communicate a completion status for the sub-invoice to the consumer user device and point of sale system (Silver: ¶¶ 0058-0059).
Silver fails to specifically teach a user input mechanism to split the invoice by a percentage. The Examiner provides Coffman to teach and disclose this claimed feature.
The claimed subject matter that is met by Coffman includes:
a bill payment system for use by a consumer on a consumer user device comprising (Coffman: ¶¶ 0027 and 0033):
display the invoice on a user interface accessible through the consumer user device, wherein the user interface includes user input mechanisms including a user input mechanism 
Silver teaches a system and method for paying a bill at a restaurant using a mobile device. Coffman teaches a comparable system and method for paying a bill at a restaurant using a mobile device that was improved in the same way as the claimed invention. Coffman offers the embodiment of a user input mechanism to split the invoice by a percentage. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the user input mechanism to split the invoice by a percentage as disclosed by Coffman to the user input mechanism options as taught by Silver for the predicted result of improved systems and methods for paying bills restaurants using mobile devices. No additional findings are seen to be necessary. 
Silver and Coffman teach a consumer device which could be owned by the customer, but in order to expedite prosecution, Examiner provides Argue to teach and disclose this claimed feature.
The claimed subject matter that is met by Argue includes:
a bill payment system for use on a consumer user device owned and operated by a consumer comprising (Argue: ¶ 0043 and Fig. 1):
a controller (Argue: ¶ 0026);

a memory in the consumer user device coupled to the controller, wherein the memory is configured to store program instructions executable by the controller (Argue: ¶ 0023);
wherein in response to executing the program instructions, the controller is configured to:
retrieve, by the consumer on the consumer user device, an invoice from the point of sale system on the business device, wherein the invoice includes a plurality of line items comprising an invoice total (Argue: ¶¶ 0019 and 0043);
display the invoice on a user interface accessible through the consumer user device, wherein the user interface includes user input mechanisms including a user input mechanism adapted to receive a user’s selection of one or more of the line items and generate a sub-invoice based on the user’s selection, a user input mechanism to split the invoice evenly among a number of users, and a user input mechanism to split the invoice by a percentage, further wherein the user interface is adapted to receive a user payment for the sub-invoice (Argue: ¶¶ 0054, 0062-0067 and Figs. 1, 7 and 8); 
receive the sub-invoice and the user payment; apply the user payment to the sub-invoice (Argue: ¶¶ 0062-0067);

 Silver and Coffman teach system and method for using a mobile device to process payments at a restaurant. Argue teaches a comparable system and method for using a mobile device to process payments at a restaurant that was improved in the same way as the claimed invention. Argue offers the embodiment of a consumer user device owned by a consumer. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the consumer device as disclosed by Argue to the consumer devices as taught by Silver and Coffman for the predicted result of improved systems and methods for using mobile devices to process payments at a restaurant. No additional findings are seen to be necessary. 

As per claims 2 and 8, the claimed subject matter that is met by Silver. Coffman and Argue includes:
wherein the controller is configured to receive an invoice identification associated with the invoice, and to retrieve the invoice from the point of sale system in response to receiving the invoice identification (Argue: ¶ 0020).
The motivation for combining the teachings of by Silver. Coffman and Argue are discussed in the rejection of claims 1 and 7, and are incorporated herein.
As per claims 3 and 9, the claimed subject matter that is met by Silver. Coffman and Argue includes:
wherein the invoice identification comprises a QR code (Argue: ¶ 0020).
The motivation for combining the teachings of by Silver. Coffman and Argue are discussed in the rejection of claims 1 and 7, and are incorporated herein.
As per claims 4 and 10, the claimed subject matter that is met by Silver. Coffman and Argue includes:
wherein the user payment comprises credit card information (Silver: ¶ 0032).
The motivation for combining the teachings of by Silver. Coffman and Argue are discussed in the rejection of claims 1 and 7, and are incorporated herein.
As per claims 5 and 11, the claimed subject matter that is met by Silver. Coffman and Argue includes:

The motivation for combining the teachings of by Silver. Coffman and Argue are discussed in the rejection of claims 1 and 7, and are incorporated herein.
As per claims 6 and 12, the claimed subject matter that is met by Silver. Coffman and Argue includes:
wherein the controller is configured to apply the user payment to the sub-invoice from more than one user interface for a single invoice (Silver: ¶¶ 0058-0059).
The motivation for combining the teachings of by Silver. Coffman and Argue are discussed in the rejection of claims 1 and 7, and are incorporated herein.
As per claims 13, the claimed subject matter that is met by Silver. Coffman and Argue includes:
applying more than one user payment to the single invoice (Silver: ¶¶ 0058-0059).
The motivation for combining the teachings of by Silver. Coffman and Argue are discussed in the rejection of claim 7, and are incorporated herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/A. Hunter Wilder/Primary Examiner, Art Unit 3627